RECE|VED

 

FEB 2 7 2019 UNITED sTATEs DIsTRIoT coURT
m me am WESTERN DIsTRIoT oF LoUIsIANA
WESTA€*;“;EA%L'TL?{€S.§&%‘§' ALEXANDRIA I)IvlsIoN
RoN JoHNsoN, cIVIL AcTIoN No. 1:17-ov-001187
Piaintiff
vERsUs JUDGE DRELL
vICToR E. JoNEs, JR., ETAL., MAGISTRATE JUDGE PEREz-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de 110V0) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable laW;

IT lS ORDERED that Defendants’ l\/lotion to Dismiss (Doc. 38) is GRANTED.

IT IS FURTHER ORDERED that Johnson’s claims are DISMISSED WITH
PREJUDICE in accordance With the provisions of Fed. R. Civ. P. 37(b) and 41(b).

THUS ORDERED AND SIGNED in chambers in AleXandria, Louisiana on this

va
k 2 day of February, 2019.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

